Per Curiam. The record in this cause indicated the purpose of the expenditure by the Department of Mental Health and Developmental Disabilities for which this claim was filed was for the subrogation interest on an insurance payment for damage to a car insured by the Millers Mutual Insurance Association of Illinois and that the Attorney General has submitted a stipulation by Respondent based upon information forwarded to his office by said Department, as evidenced by the departmental report attached to the stipulation by Respondent. No part of this claim has been paid and the amount claimed is $73.92. It is hereby ordered that the Claimant be awarded, in full satisfaction of any and all claims presented to the State of Illinois under the above captioned cause, the sum of $73.92.